DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on March 11, 2021.
Claims 1–5, 7, 11–15, and 20 have been amended and are hereby entered.
Claim 6 has been cancelled.
Claims 1–5 and 7–20 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 11, 2021 has been entered.
Response to Amendment
The amendment filed March 11, 2021 has been entered.  Claims 1–5 and 7–20 remain pending in the application.


Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–5 and 7–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–5 and 7–20 are directed to a process (“A method”).  Thus, claims 1–5 and 7–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–5 and 7–20, however, are directed to an abstract idea without significantly more.  For claim 15, the specific limitations in claim 1 that recite an abstract idea are:
receiving, by a payer’s bank . . ., a payment request message from a payment requestor, the payment request 15message including a transaction identifier . . .; 
authenticating a payer of a transaction associated with the transaction identifier; 
sending, by the payer's bank . . ., a retrieve-data message . . ., the retrieve-data message including the transaction identifier . . .; 
receiving, by the payer's bank . . ., transaction data . . .;20
transmitting, by the payer's bank . . ., at least some of the transaction data to the authenticated payer; 
receiving, by the payer's bank . . ., a confirm-payment message from the payer; 
initiating, by the payer's bank . . ., a payment in a real-time payment system to benefit the payment requestor; and 
transmitting, by the payer's bank . . ., a payment confirmation message to the payment requestor . . ..
The claims, therefore, recite a payment transaction, which is the abstract idea of methods of organizing human activity because they recite a commercial transaction.  This is an abstract idea because, but for the generic machinery in the claims, the process is a transaction that could be performed between humans alone.  The claims also recite storing and sending transaction data, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind.  The additional elements of the claims are various generic computer component to implement these abstract ideas (“submit application programming interface (API)”,  “database”, “retrieve API”, “bank computer”, “payments computer”, and “confirmation API”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive, store, and transmit transaction data, and perform a payment.  Claim 15 does introduce some more specific technology, with particular application programming interfaces (“API”), but again, these are merely being used as generic tools to implement the abstract idea above.  The API only provide an alternative means for communicating the transaction data, rather than creating any type of improvement to the technology itself.  Because the invention is using the computer simply as a 
Finally, the invention does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 15 is not patent eligible.
Independent claims 1 and 11 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  Thus, because the same analysis should be used for all categories of claims, claims 1 and 11 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–10, 12–14, and 16–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2–5, 7, 8, 13, 14, and 16–20, the additional recited limitations of these claims merely further narrow the abstract ideas discussed above.  These dependent claims only narrow the transactions and transaction data recited in the independent claims by further specifying the types of transaction data and information—“order identifier”, “transaction amount”, “merchant name”, “merchant’s bank account information”, “account information”, “payment requestor identifier”, “payment requestor name”, and “payment requestor’s bank account number”.  The limitations of these claims fail to integrate the abstract idea into a practical application because 
For claim 9, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites transmitting a confirmation of the real-time payment.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claim 10, the additional recited limitations of this claim merely further narrow the abstract ideas discussed above.  This dependent claim only narrows the transaction recited in claim 1 by further specifying who sends the payment request—“the acquirer bank”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These 
For claim 12, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites receiving a real-time payment based on the received transaction data.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than a mere response to the data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found a mere response to the data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.

(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–5 and 7–20 rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., U.S. Patent App. No. 2016/0180325 (“Davis”) in view of Patterson, U.S. Patent App. No. 2016/0155122 (“Patterson”) and Brown, WIPO App. Pub. No. 2016/044882 A1 (“Brown”).
For claim 1, Davis teaches:
A method comprising (¶ 108: example processes): 
receiving, via a submit application programming interface (API), a request for payment message including transaction data between a merchant and a cardholder and an identifier of the merchant (¶ 86–87: payment message through API; ¶ 72: payment message includes transaction information and merchant identifiers); . . .
identifying . . . the identifier of the merchant . . . (¶ 107: transaction ID associated with merchant identifiers), and identifying a merchant account linked to the identifier of the merchant (¶ 110: merchant ID used to identify merchant account); . . .. 
Davis does not teach: generating a transaction identifier and storing a database entry including the received transaction data and the identifier of the merchant indexed by the generated transaction identifier; transmitting the transaction identifier to the acquirer bank of the merchant; receiving, via a retrieve API, a request to retrieve data including the transaction identifier from a bank of the cardholder; identifying the transaction data . . . included in the database entry indexed by the 
	Patterson, however, teaches:
generating a transaction identifier and storing a database entry including the received transaction data and the identifier of the merchant indexed by the generated transaction identifier (¶ 49: unique transaction identifier generated and associated with transaction through look up table; ¶ 48: transaction information; ¶ 66: account numbers also stored for determining merchant); 
transmitting the transaction identifier to the acquirer bank of the merchant (¶ 60: payment message with unique identifier sent through acquirer); 
a real-time payment (¶ 28: transfer occurring in real time). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis by adding the transaction identifier from Patterson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting consumer information—a benefit explicitly disclosed by Patterson (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).

Brown, however, teaches:
receiving, via a retrieve API (¶ 50: API can facilitate payment), a request to retrieve data including the transaction identifier from a bank of the cardholder (¶ 68, 70: payment application obtains transaction identifier; ¶ 43: payment application associated with payer bank); 
identifying the transaction data . . . included in the database entry indexed by the transaction identifier (¶ 70, 73: transaction data identified from transaction identifier) . . .; 
transmitting at least some of the transaction data and the merchant account to the bank computer of the cardholder (¶ 99: transaction data sent to payment application; ¶ 43: payment application associated with payer bank); and 
receiving, from the bank computer of the cardholder, a confirmation that a . . . payment has been made in accordance with the received request for payment message (¶ 99, 101: payment confirmation associated with transaction identifier of transaction). 
(¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 2, Davis, Patterson, and Brown teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein said transaction data included in the request for payment message comprises at least one of an order identifier, a transaction amount (¶ 110: payment request message can include product/service ID, payment amount) . . ..
Davis does not teach: a merchant name.
Brown, however, teaches:
a merchant name (¶ 63: transaction data can include merchant name).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Patterson by adding the transaction information from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by preventing changes to transaction data—a benefit (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 3, Davis, Patterson, and Brown teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein said transaction data included in the request for payment message includes an order identifier, a transaction amount (¶ 110: payment request message can include product/service ID, payment amount) . . ..
Davis does not teach: a merchant name.
Brown, however, teaches:
a merchant name (¶ 63: transaction data can include merchant name).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Patterson by adding the transaction information from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by preventing changes to transaction data—a benefit explicitly disclosed by Brown (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 4, Davis, Patterson, and Brown teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein the storing comprises storing a merchant’s bank account information in association with the transaction identifier (¶ 107: transaction ID can be associated with merchant accounts).
For claim 5, Davis, Patterson, and Brown teach all the limitations of claim 4 above, and Davis further teaches:
The method of claim 4, wherein the merchant’s bank account information is transmitted to the payer’s bank together with said at least some of the transaction data (¶ 72: payment message includes merchant identifiers; ¶ 110: merchant ID used to identify merchant account; ¶ 88: payment manager also receives merchant payment credential).
For claim 7, Davis, Patterson, and Brown teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein the storing comprises storing account information identifying an account (¶ 107: merchant accounts stored) established by an acquirer bank (¶ 46: merchant payment through acquiring bank).
Davis does not teach: for receiving real-time payments.
Patterson, however, teaches:
for receiving real-time payments (¶ 28: real time merchant payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 8, Davis, Patterson, and Brown teach all the limitations of claim 7 above, and Davis further teaches:
The method of claim 7, wherein the account information is included in said at least some 10transaction data (¶ 104, 107: transaction information includes merchant accounts).
For claim 9, Davis, Patterson, and Brown teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, further comprising: transmitting to the acquirer bank (¶ 49: completion of funding is passed to acquiring bank).
Davis does not teach: a confirmation that a real-time payment has been made in accordance with the received request for payment message.
	Patterson, however, teaches:
a real-time payment (¶ 28: real time merchant payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
The combination of Davis and Patterson does not teach: a confirmation that a . . . payment has been made in accordance with the received request for payment message.
Brown, however, teaches:
a confirmation that a real-time payment has been made in accordance with the received request for payment message (¶ 84: confirmation message sent to merchant application).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the real time payment in Patterson by adding the confirmation message from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by preventing changes to transaction data—a benefit explicitly disclosed by Brown (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 10, Davis, Patterson, and Brown teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein the request for payment message is received from the acquirer bank (¶ 49: acquiring bank sends funding request).
For claim 11, Davis teaches:
A method comprising (¶ 108: example processes): 
receiving, . . . from a payment requestor, a request for payment message, said request for payment message including transaction data (¶ 120: payment message from consumer including transaction information);
relaying the request for payment message by the acquirer bank computer to a payments computer via a submit application programming interface (API) of the payments computer (¶ 49: acquiring bank sends funding request to payment processing system; ¶ 86–87: payment message through API); . . .. 
Davis does not teach: by an acquirer bank computer; receiving, by the acquirer bank computer, a transaction identifier associated with the request for payment message from the payments computer; transmitting the transaction identifier received from the payments computer by the acquirer bank computer to the payment requestor.
	Patterson, however, teaches:
by an acquirer bank computer (¶ 60: payment message sent through acquirer)
receiving, by the acquirer bank computer, a transaction identifier associated with the request for payment message from the payments computer (¶ 60: payment message with unique identifier sent through acquirer); and
by the acquirer bank computer (¶ 60: payment message with unique identifier sent through acquirer). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis by adding the transaction identifier from Patterson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting consumer information—a benefit explicitly disclosed by Patterson (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).
The combination of Davis and Patterson does not teach: transmitting the transaction identifier received from the payments computer . . . to the payment requestor.
Brown, however, teaches:
transmitting the transaction identifier received from the payments computer . . . to the payment requestor (¶ 68, 70: payment application obtains transaction identifier). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Patterson by adding the transaction identifier from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 12, Davis, Patterson, and Brown teach all the limitations of claim 11 above, and Patterson further teaches:
The method of claim 11, further comprising : receiving, on behalf of the payment requestor, a real-time payment with respect to a transaction represented by said received transaction data (¶ 28: real time fund transfer based on transaction information).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Brown by adding the real time payment from Patterson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting consumer information—a benefit explicitly disclosed by Patterson (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.

For claim 13, Davis, Patterson, and Brown teach all the limitations of claim 11 above, and Davis further teaches:
The method of claim 11, wherein said transaction data included in the request for payment message comprises at least one of an order identifier, a transaction amount, a payment requestor identifier that identifies the payment requestor (¶ 110: payment request message can include product/service ID, payment amount, and consumer identifier; ) . . ..
Davis does not teach: a payment requestor name associated with the payment requestor.
Patterson, however, teaches:
a payment requestor name associated with the payment requestor (¶ 71: information includes consumer name).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Brown by adding the transaction information from Patterson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting consumer information—a benefit explicitly disclosed by Patterson (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.

For claim 14, Davis, Patterson, and Brown teach all the limitations of claim 11 above, and Davis further teaches:
The method of claim 11, wherein said transaction data included in the request for payment message includes each of an order identifier, a transaction amount, a payment requestor identifier (¶ 110: payment request message can include product/service ID, payment amount, and consumer identifier; ) . . ..
Davis does not teach: a payment requestor name.
Patterson, however, teaches:
a payment requestor name (¶ 71: information includes consumer name).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Brown by adding the transaction information from Patterson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting consumer information—a benefit explicitly disclosed by Patterson (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 15, Davis teaches:
A method comprising (¶ 108: example processes)
receiving, by a payer's bank computer, a payment request message from a payment requestor (¶ 120: payment message from consumer including transaction information);
to benefit the payment requestor (¶ 109: merchant can be the payment requestor) . . .. 
Davis does not teach: the payment request message including a transaction identifier generated by a payments computer; sending, by the payer's bank computer, a retrieve-data message to a payments computer via a retrieve application programming interface (API) of the payments computer, the retrieve- data message including the transaction identifier generated by the payments computer; receiving, by the payer's bank computer, transaction data from the payments computer; transmitting, by the payer's bank computer, at least some of the transaction data to the authenticated payer; receiving, by the payer's bank computer, a confirm-payment message from the payer; and transmitting, by the payer's bank computer, a payment confirmation message to the payment requestor via a confirmation API of the payments computer.
	Patterson, however, teaches:
the payment request message including a transaction identifier generated by a payments computer (¶ 49: unique transaction identifier generated and associated with transaction through look up table; ¶ 50: transaction identifier attached to message); 
authenticating a payer of a transaction associated with the transaction identifier (¶ 50: transaction authorized);
initiating, by the payer's bank computer, a payment in a real-time payment system (¶ 28: transfer occurring in real time). 
(¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).
The combination of Davis and Patterson does not teach: sending, by the payer's bank computer, a retrieve-data message to a payments computer via a retrieve application programming interface (API) of the payments computer, the retrieve- data message including the transaction identifier generated by the payments computer; receiving, by the payer's bank computer, transaction data from the payments computer; transmitting, by the payer's bank computer, at least some of the transaction data to the authenticated payer; receiving, by the payer's bank computer, a confirm-payment message from the payer; and transmitting, by the payer's bank computer, a payment confirmation message to the payment requestor via a confirmation API of the payments computer.
Brown, however, teaches:
sending, by the payer's bank computer, a retrieve-data message to a payments computer via a retrieve application programming interface (API) of the payments computer (¶ 68, 70: payment application requests transaction data; ¶ 43: payment application associated with payer bank; ¶ 50: API can facilitate payment), the retrieve- data message (¶ 68, 70: request comprises transaction identifier; ¶ 43: payment application associated with payer bank); 
receiving, by the payer's bank computer, transaction data from the payments computer (¶ 99: transaction data sent to payment application; ¶ 43: payment application associated with payer bank); 
transmitting, by the payer's bank computer, at least some of the transaction data to the authenticated payer (¶ 78, 104: transaction data related to purchase received by payer);
receiving, by the payer's bank computer, a confirm-payment message from the payer (¶ 104: payer authorizes and confirms payment); and
transmitting, by the payer's bank computer, a payment confirmation message to the payment requestor via a confirmation API of the payments computer (¶ 99, 101: payment confirmation associated with transaction identifier of transaction; ¶ 50: API can facilitate payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Patterson by adding the transaction identifier from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by preventing changes to transaction data—a benefit explicitly disclosed by Brown (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, and Brown are 
For claim 16, Davis, Patterson, and Brown teach all the limitations of claim 15 above, and Patterson further teaches:
The method of claim 15, wherein the received transaction data includes the payment requestor's bank account number (¶ 39: request message can include account number).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Brown by adding the transaction information from Patterson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting consumer information—a benefit explicitly disclosed by Patterson (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 17, Davis, Patterson, and Brown teach all the limitations of claim 16 above, and Patterson further teaches:
The method of claim 16, wherein the transmitted at least some of the transaction data does not include the payment requestor's bank account number (¶ 61: message sent with transaction identifier without containing account number).
(¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 18, Davis, Patterson, and Brown teach all the limitations of claim 15 above, and Davis further teaches:
The method of claim 15, wherein the received transaction data includes account information that identifies an account (¶ 107: merchant accounts stored) established by an acquirer bank (¶ 46: merchant payment through acquiring bank).
Davis does not teach: for receiving real-time payments.
Patterson, however, teaches:
for receiving real-time payments (¶ 28: real time merchant payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Brown by adding the real time payment from Patterson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 19, Davis, Patterson, and Brown teach all the limitations of claim 18 above, and Patterson further teaches:
The method of claim 18, wherein the transmitted at least some of the transaction data 10does not include the account information (¶ 61: message sent with transaction identifier without containing account number).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Brown by adding the transaction identifier from Patterson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting consumer information—a benefit explicitly disclosed by Patterson (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.

For claim 20, Davis, Patterson, and Brown teach all the limitations of claim 15 above, and Davis further teaches:
The method of claim 15, wherein said transaction data included in the payment request message comprises at least one of an order identifier, a transaction amount, a payment requestor identifier that identifies the payment requestor (¶ 110: payment request message can include product/service ID, payment amount, and consumer identifier; ) . . ..
Davis does not teach: a payment requestor name associated with the payment requestor.
Patterson, however, teaches:
a payment requestor name associated with the payment requestor (¶ 71: information includes consumer name).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Brown by adding the transaction information from Patterson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting consumer information—a benefit explicitly disclosed by Patterson (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.

Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on March 11, 2021 have been fully considered but they are not persuasive.
Applicant first argues that the claims do not recite an abstract idea because they are directed to a technical change to a technical process, which cannot be performed by a human.  Applicant explains that the claims are directed to application programming interfaces (“API”) enabling real-time payments through a computer payment network between a merchant and a cardholder.  As Applicant explains, however, the claims are still directed to a transaction between a merchant and a cardholder.  The claims therefore still recite the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The use of API and real-time payment over payment networks is an implementation of this abstract idea through the use of technology, and is therefore addressed in the next steps of the analysis.  Thus, claims 1–5 and 7–20 do recite an abstract idea.
Next, Applicant argues that the claims are integrated into a practical application because they recite an improvement to payment networks by allowing for real-time payment processes and protection of payer bank account information.  Applicant explains that claimed invention recites a combination of additional elements—real-time payments via API and payment computers—that configure a computer network to perform a new technical process using new computing technology.  The improvements being provided by the claims, however, are improvements to the abstract idea of payment transactions by implementing the abstract idea on this technology.  The real-time payment improves payment transactions themselves by making them faster, and protection of bank account information makes payment transactions themselves more secure.  The 
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on March 11, 2021 with respect to claims 1–5 and 7–20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1, 11, and 15 and argues that the combination of Ellis (U.S. Patent No. 10,380,583), Ogilvy (U.S. Patent App. No. 2009/0099961), and Brown (WIPO App. Pub. No. 2016/044882 A1) does not disclose these additional amended limitations.  Claims 1, 11, and 15, however, are currently rejected under 35 U.S.C. 103 over Davis (U.S. Patent App. No. 2016/0180325) in view of Patterson (U.S. Patent App. No. 2016/0155122) and Brown.  Thus, Applicant’s arguments with respect to claims 1, 11, and 15 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 11, and 15, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, claims 1, 11, and 15 are currently rejected under 35 U.S.C. 103 over Davis in view of Patterson and Brown.  Thus, Applicant’s arguments with respect to claims 2–5, 7–10, 12–14, and 16–20 are moot.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Yuan et al., U.S. Patent App. No. 2010/0082462, discloses a system and method of sending a payment request and creating a payment record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you 



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696